Citation Nr: 1538774	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  07-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1979 to August 1982.  He previously served on active duty for training (ACDUTRA) in the Army Reserve from September to October 1976 and had additional service in the Army National Guard after separating from active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction for the Veteran's claim was properly transferred to the RO in New York, New York.

This matter was most recently before the Board in June 2015, when it was remanded for further development.  Both issues on appeal were subject to Joint Motion Remands (JMR) from the Court of Appeals for Veterans Claims prior to the remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's current lumbar spine disability, degenerative changes, is the result of an in-service injury.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has been diagnosed as having degenerative changes of the lumbar spine.  Treatment records confirm he has consistently sought treatment for lower back pain since at least 1996.  During treatment, the Veteran reported he has experienced lower back pain since a motor vehicle accident in service.  Prior examinations and previous Board decision have focused on notes in the Veteran's service treatment records related to a motor vehicle accident in May 1980 that reflect he sought treatment for left shoulder and knee pain after an accident.  However, the Veteran's service treatment records also include a note regarding a second motor vehicle accident in January 1981 after which the Veteran reported pain down his right flank radiating to his right buttocks.  This treatment note corroborates the Veteran's reports of continuous back pain since a motor vehicle accident in service.  As the Veteran's currently diagnosed degenerative changes of the lumbar spine constitute a chronic disease under 38 C.F.R. § 3.309, the nexus requirement for service connection may be established by a continuity of symptomatology because the Veteran's injury was noted in service.  See Walker, supra.

A VA examiner who examined the Veteran in September 2011 and provided addendums in October 2013, July 2014 and July 2015 determined that it was less likely than not that the Veteran's current low back disability was the result of an in-service injury.  However, the probative value of these opinions is diminished as the examiner never acknowledged the Veteran's competent reports of pain since the in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (indicating the mere absence of contemporaneous treatment records cannot be the sole basis for concluding a claimant has not continuously experienced the symptoms reported if the claimant is competent to report such symptoms).  Further, a private physician, S.C., M.D., who was contracted by the Social Security Administration to examine the Veteran in January 2008, determined the Veteran's chronic low back pain is the result of a motor vehicle accident in service.  Any remaining reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for the Veteran's currently diagnosed low back disability as it has been linked to service by a continuity of symptomatology.


ORDER

Entitlement to service connection for a low back disability is granted.

REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

The Veteran was provided a left knee examination in September 2011 after which the examiner concluded there was "no current diagnosis for a left knee disability."  The September 2011 examiner provided an addendum in October 2013 pursuant to a January 2013 Board remand order, which noted a diagnosis for a left knee disability during the appeal period and specifically asked the examiner to comment on whether the previously diagnosed left knee condition had resolved.  In the October 2013 addendum, the examiner failed to address whether the previously diagnosed left knee condition had resolved as instructed and noted she was unable to locate the Veteran's service treatment records in the claims file.  

The JMR deemed the September 2011 examination report and the October 2013 addendum inadequate.  Following the JMR, the Veteran's file was again returned to the examiner for a second addendum.  Unfortunately, she failed to adequately address whether the Veteran had a current left knee disability at the time of the examination or whether the prior diagnosis for a left knee condition had resolved as instructed by the Board's January 2013 remand order.  The examiner also relied on an absence of treatment records related to the left knee as the sole basis for her rationale and failed to comment on the Veteran's competent reports of knee pain and other functional impairment during the appeal period.  See Buchanan, 451 F.3d at 1336-37 (indicating the mere absence of contemporaneous treatment records cannot be the sole basis for concluding a claimant has not continuously experienced the symptoms reported if the claimant is competent to report such symptoms).  The September 2011 examination report, with subsequent addendums in October 2013 and July 2015, remains inadequate to make an informed decision on the Veteran's claim.  Thus, a new examination is necessary to fulfill VA's duty to assist.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a new left knee examination with an examiner who has not previously examined the Veteran to determine whether it is at least as likely as not that the Veteran has a current left knee disability, or whether previously identified left knee disability has resolved, or the prior diagnosis was made in error.  

The examiner must review the claims file.  The examiner should specifically comment on the notes in the Veteran's service treatment records that confirm a left knee injury as the result of a motor vehicle accident in May 1980, as well as the results of a September 2008 VA X-ray that were interpreted as showing calcification in the soft tissues adjacent to the left distal femur that was deemed medically consistent with chronic trauma or inflammation, explaining whether there is any connection between the two, and if so, whether or not the calcification is the source of the Veteran's current complaints of functional impairment.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

The examiner must also consider that the mere absence of documented treatment for a left knee disability since separation from service cannot be the sole basis for concluding the Veteran has not continuously experienced the symptoms reported.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate whether the inability to provide the requested opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is specific additional evidence that, if obtained, would permit the opinion to be provided.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


